DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Response to Amendment
	Applicant amendments filed 09/20/2021 have been entered. Claims 1-6, 8-12, and 14-17 remain pending in the application. 
	Applicant has amended the specification, all specification objections previously set forth in the office action mailed 07/20//2021 are withdrawn. 
	Applicant has amended claim 4 to recite “bis(fluorosulfonyl)amide”, the previous claim objection set forth in the office action mailed 07/20/2021 is withdrawn. 
	Applicant arguments with regards to the 112(b) rejection are not persuasive, therefore the rejection is not withdrawn. Please see the claim rejections 112(b) section below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6, recites the limitation "the support member" in line 1 of claim 2 and line 2 of claim 6.  There is insufficient antecedent basis for this limitation in the claims. It is unclear what support member is being referenced to as no support member has been recited previously. 
Regarding claim 4, it recites “the ionic liquid is selected from at least one of imidazolium salt, phosphonium salt, pyrrolidinium salt, piperidinium salt, fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosulfonyl)amide salt.” In the instant specification, [0049] lists that the cations may be imidazolium, phosphonium, ammonium, pyrrolidinium, piperidinium, and that an anion may be bis(fluorosulfonyl)imide, bis(fluorosulfonyl)amide, fluroborate, or fluorophosphates. Claim 4 is unclear because it lists both anions and cations as potential ionic liquids. However, claim 1 recites “an anion of ionic liquid”. If the ionic liquid is an anion, then it is understood that only a fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosulfonyl)amide salt may be used of the chemicals listed in claim 4. As such, if imidazolium salt, phosphonium salt, pyrrolidinium salt, or piperidinium salt are used, those are cations and would be contradictory to the limitations set forth in claim 1 that the ionic liquid is an anion. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borich (US-2016/0103075-A1).
Regarding claim 15, Borich teaches a method performed by an electronic device (control device 106), the method comprising ([0036], Figure 1): 
capturing an image of a pad (test strip 160) included in at least one sensor (102 optical device) ([0036], [0039], Figure 1);  
identifying a color of the pad (160) captured in the image; and 
displaying a user interface (UI) on a display (display 116) of the electronic device (106) based on concentration information corresponding to the identified color ([0037], Figure 1), 
It is understood from Figures 20-28 that they show examples of screenshots that can be shown on the display 116 of control device 106 ([0051]). In particular, Figures 27 and 28 show pH results, where it is understood that the circle is displaying the color of the test strip where the color corresponds to a pH level. [0053] states that sensor 146 is able to assess color signals from the test strip, where the RGB number intensity of color signals from the test strip can be assessed. Further, it is understood that to quantitatively assess an RGB number intensity of the color signals (see claim 14) there would need to be an image taken of the test strip. 
wherein the pad (160) is configured to change color according to concentration of a predetermined substance, and 5Docket: 2092-181 PCT US (OEC/1065/US) 
	[0056] states that sensor 146 detects various shapes and objects on the test strip based on their optical signature in either the colorimetric or non-colorimetric color spectrums. [0067] states that with an alternative test strip holder, dyes may be placed in a well that provide a quantitative color change to indicate various sample properties such as analyte concentration. 

As stated by paragraph [0051], the display 116 may show user interfaces that include test routine, image viewing such as visual instructions, results viewing, and form fillable pages. It is also stated by [0039] that remote monitoring of environmental conditions may be assessed with optical device 102. 
Regarding claim 16, Borich further teaches wherein the UI further comprises a color guide based on a color of the pad (160).
	As stated by paragraph [0051] of Borich, Figures 20-28 depict examples of screenshots that may be shown on display 116 of control device 106. Figure 27 shows the pH results, with the circle understood to be the color of the test strip and a corresponding pH value, where this correlation is understood to be a color guide. It is seen in Figure 28 that the screenshot of the display 116 has a screen that has what the results should look like, which is understood to be another form of a color guide. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) in view of Diamond (GB-2468682-A).
Regarding claim 1, Borich teaches a sensor (sensor system 100) for measuring a concentration of an object substance by a color change, the sensor (100) comprising ([0036], Figure 1): 
a light source (illumination elements 144) for irradiating light to the pad ([0053]);
a light receiver (sensor unit 142) for receiving light reflected by the pad ([0053]); and
	[0053] recites “… sensor unit 142 includes one or more illumination elements 144 and at least one sensor 146… Light reflected from the surface of the test strip is returned to sensor 146.”, where the illumination elements may be an LED and sensors may include photodiodes.  
a processor (computer processor 108) configured to determine a concentration of an object substance corresponding to a color of the pad based on the light irradiated by the light source (144) and the light received by the light receiver (142) ([0037]), 
	[0037] states that a control device 106 has a computer processor 108, with [0051] describing that Figures 23, 24, 27, and 28 show examples of the user interface that may show the results on the screen on control device 106. Claim 22 of Borich recites “wherein the sensors are individually addressable by the computer processor such that the computer processor independently assesses the signal intensity of the illumination on each of the sensors receiving illumination from the test strip.”, with claim 26 stating that the computer processor is on a mobile device, and claim 13 stating that the illumination signals comprise color signals, and claim 14 stating that the sensors are configured to quantitatively assess RGB number intensity of the color signals. [0067] states that a test strip holder may have a plurality of wells with a variety of dyes, where the dyes provide for a quantitative color change indicating various 
wherein the light receiver (142) includes a plurality of photodiodes (sensor 146) and different color filters ([0053]), and  
wherein a photodiode (146), among the plurality of the photodiodes (146), receives light of a color that is filtered by a color filter among the different color filters.
[0053] states that the sensor may be a photodiode. It is understood that sensor units 142 comprise a sensor 146 and illumination elements 144 ([0074] Figures 5 and 6). [0077] states that there can be multiple sensor units 142 arranged in an array or matrix, with Figures 5 and 6 showing two sensor units (two sensors/photodiodes), and Figure 14 showing a sensor array of 21 sensor units (21 sensors/photodiodes). Further, [0057] states that an optical shield 148 includes optical filters, with the optical filters including or excluding selected ranges of wavelengths and/or intensities in each sensor unit 142, with the optical filters being varied for different detection modes (see Figure 6). 
	Borich does teach a test strip to be used with the control device 106 and optical device 102, however the test strip does not have a pad containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid. 
	In the analogous art of pH testing of gaseous environments with pH indicator salts that undergo color transitions, Diamond teaches an ionogel with pH indicator salts (Diamond; page 4 lines 17-18 and 29-31, page 9 lines 18-21). 
	Specifically, Diamond teaches: 

	As stated by page 3 lines 27-32, an ionogel (pad) is provided where the polymer backbone allows one or more ionic liquid matrices to be coupled to the backbone. As stated by page 3 lines 5-9 and seen in Figure 2, ionic liquid that may be used include bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-. It is understood that these ionic liquids are anions. Further, page 4 lines 20-21 state that an aqueous solution of pH indicator salts are prepared, and it is understood that an aqueous solution with a pH indicator salt would be ionized. It is understood from page 4 lines 1-9 that the ionic liquid is chosen based on the physio-chemical properties of the pH indicator salt to be introduced, and as the ionic liquid is an anion, it is understood that the pH indicator salt when ionized will be a cation. Page 4 lines 25-27 states that the ionogel (pad) has the pH salt incorporated, as such it is understood that the ionogel (pad) comprises a cation of an ionized indicator dye and an anion of an ionic liquid. Page 12 lines 17-20 states that the sensor is fabricated by combining an ionic liquid in a polymer matrix and a pH indicator salt. 
	Examiner further finds that the prior art contained a device/method/product (i.e., an optical analysis system) which differed from the claimed device by the substitution of component(s) (i.e., test strip) with other component(s) (i.e., an ionogel containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the test strip of reference Borich with the ionogel of reference Diamond, since the result would have been predictable.
	Further, it is taught by Diamond that an advantage of the ionogel sensor is that it is easy and fast to fabricate since there is no synthetic step required for combination and does not suffer from leaching effects known in other pH litmus paper based sensors (Diamond; page 12 lines 21-22 and lines 27-30). 
	Regarding claim 2, modified Borich further teaches wherein the pad in the support member is disposed for directly contacting washing water. 
	It is understood that the test strip 160 of Borich has been replaced with the ionogel of Diamond, see claim 1 supra. Borich further teaches a test strip holder 104 that the test strip 160 is placed into (Borich; [0039], Figure 1). It is understood that the ionogel of Diamond will be similarly placed in the test strip holder of Borich, and in viewing Figure 1 of Borich it is understood that the ionogel would be placed in a way that would still be exposed to the atmosphere and therefore capable of contacting washing water. 
	Regarding claim 3, modified Borich further teaches wherein the ionized indicator dye is generated by ionizing at least one of methyl red or phenolphthalein (Diamond; page 4 lines 30-31). 
It is stated on page 4 lines 20-21 of Diamond that a 1M aqueous solution of pH indicator salts are prepared. It is understood that in the aqueous solution, the indicator dye is ionized. It 
Regarding claim 5, modified Borich further teaches wherein the pad comprises at least one of polymer. 
As stated by page 3 lines 27-32 of Diamond, the ionogel (pad) is formed of two monomers to create a polymer backbone for the ionogel (pad). 
Regarding claim 8, modified Borich further teaches wherein the light is reflected from the light source (144) to the pad. 
[0053] of Borich recites “… sensor unit 142 includes one or more illumination elements 144 and at least one sensor 146… Light reflected from the surface of the test strip is returned to sensor 146.” It is understood that modified Borich will have the ionogel of Diamond, therefore the light will be reflected from the light source 144 of Borich to the ionogel (pad) of Diamond. 
Regarding claim 9, modified Borich further teaches a communicator (referred to as wireless transceiver 126) (Borich; [0047] and Figures 2-4); 
wherein the processor (108) controls the communicator (126) to transmit sensing data corresponding to a color of the pad to another electronic apparatus (control device 106) (Borich; [0036], Figure 1).
[0037] of Borich states that the control device 106 can be any device with a computer processor 108 and a wireless transceiver 110. As further stated by paragraph [0050] of Borich, the wireless transceiver 126 is capable of broadcasting its unique configuration via WiFi, Bluetooth, or RFID to automatically connect to a control device (mobile device). Claim 25 of . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) and Diamond (GB-2468682-A), in further view of Matsumoto (WO-2012/165483-A1).
Regarding claim 4, modified Borich teaches the sensor as claimed in claim 1. Modified Borich does teach several exemplary anions for the liquid matrix (see Diamond; page 3 lines 7-9), however they are not a fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosufonyl)amide salt.
In the analogous art of gelling ionic liquid through the use of a polymer gelling agent, Matsumoto teaches where an anion in an ionic liquid may be bis(fluorosulfonyl)amide. 
Specifically, Matsumoto teaches where an ionic liquid has a specific anion moiety gelled, where the anion is bis(fluorosulfonyl)amide (paragraph 8). 
Examiner further finds that the prior art contained a device/method/product (i.e., an ionic liquid containing an anion) which differed from the claimed device by the substitution of 2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-) with other component(s) (i.e., fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosufonyl)amide salt), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the anions of Diamond for the bis(fluorosulfonyl)amide anion of Matsumoto), and the results of the substitution (i.e., creation of an ionogel) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the anions of reference Diamond with the bis(fluorosulfonyl)amide anion of reference Matsumoto, since the result would have been predictable.
It is understood that the ionic liquid of Matsumoto is forming a gel-like ion conductor, which is the same as Diamond who is forming an ionogel with an ionic liquid. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) and Diamond (GB-2468682-A), in further view of Stephenson (US-5801061-A)
Regarding claim 6, modified Borich teaches the sensor as claimed in claim 1. Modified Borish does not teach an adhesive substance is applied to one side of the support member. 

Specifically, Stephenson teaches a support means 21 made of a plastic material to which a matrix 22 is attached to one end by a double faced adhesive tape layer 23 (column 4 lines 55-59). 
It would have been obvious to one skilled in the art to modify the test strip holder of modified Borich such that it has double faced adhesive as taught by Stephenson because Stephenson teaches that the adhesive is able to form a strong attachment between the support means and matrix (Stephenson; column 4 lines 59-61). 

Claim 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) in view of Diamond (GB-2468682-A) and Kane (US-2013/0323845-A1). 
Regarding claim 10, Borich teaches a sensing system (100) comprising: 
a sensor (102) including a pad with a light source (144) disposed above an upper part of the pad, and configured to transmit, to an external apparatus (106), sensing data corresponding to a color of the pad based on light generated by a light source (144) and incident on a light receiver (146); and 
	[0053] states that light is reflected from the surface of the test strip and is returned to sensor 146, as such it is understood that the light source 144 is disposed above the test strip. Also see Figure 11 which shows sensor array 140 above test strip holder 104, where Figure 5 
an electronic apparatus (106) configured to receive sensing data from the sensor (102) and perform an operation corresponding to the received sensing data, 
	[0037] states that the control device 106 includes a transceiver 110, and [0038] states that the optical device 102 is controlled using control device 106. Further, it is understood from Figures 20-28 that data from the optical device 102 will be shown on the display 116 of control device 106. [0073] states that data collected from wireless optical device 102 by control device 106 is run through one or more processing algorithms. 
wherein the light receiver (146) includes a plurality of photodiodes and different color filters disposed at an upper part of each of the plurality of photodiodes, 
[0053] states that the sensor may be a photodiode. It is understood that sensor units 142 comprise a sensor 146 and illumination elements 144 ([0074] Figures 5 and 6). [0077] states that there can be multiple sensor units 142 arranged in an array or matrix, with Figures 5 and 6 showing two sensor units (two sensors/photodiodes), and Figure 14 showing a sensor array of 21 sensor units (21 sensors/photodiodes). Further, [0057] states that an optical shield 148 includes optical filters, with the optical filters including or excluding selected ranges of 
wherein the sensor (102) is disposed to be adjacent to a filter for filtering a pollutant, and
[0045] states that the body 118 of optical device 102 is designed to be placed on a surface or mounted on a surface, such as being mounted on a ceiling, a wall, or embedded in a structure. 
Note: recitation of “wherein the sensor is disposed to be adjacent to a filter for filtering a pollutant,” is an intended use of the device as it does not add any additional structural limitations to the device. It is understood that the optical device 102 is capable of being placed adjacent to a filter for filtering a pollutant.  4Docket: 2092-181 PCT US (OEC/1065/US) 
wherein the electronic apparatus (106) is configured to display information on a degree of pollution of the filter based on the sensing data through a display (116) of the electronic apparatus (106), the information comprising a notification regarding a replacement time of the filter.
As stated by paragraph [0051], the display 116 may show user interfaces that include test routine, image viewing such as visual instructions, results viewing, and form fillable pages. 
Borich does teach a test strip to be used with the control device 106 and optical device 102, however the test strip does not have the pad containing an ionic substance, the ionic substance comprising an ionized indicator dye and an anion of ionic liquid.

	Specifically, Diamond teaches the pad (referred to as ionogel) containing an ionic substance, the ionic substance comprising an ionized indicator dye and an anion of ionic liquid.
	As stated by page 3 lines 27-32, an ionogel (pad) is provided where the polymer backbone allows one or more ionic liquid matrices to be coupled to the backbone. As stated by page 3 lines 5-9 and seen in Figure 2, ionic liquid that may be used include bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-. It is understood that these ionic liquids are anions. Further, page 4 lines 20-21 state that an aqueous solution of pH indicator salts are prepared, and it is understood that an aqueous solution with a pH indicator salt would be ionized. Page 4 lines 25-27 states that the ionogel (pad) has the pH salt incorporated, as such it is understood that the ionogel (pad) comprises an ionized indicator dye and an anion of an ionic liquid. Page 12 lines 17-20 states that the sensor is fabricated by combining an ionic liquid in a polymer matrix and a pH indicator salt. 
	Examiner further finds that the prior art contained a device/method/product (i.e., an optical analysis system) which differed from the claimed device by the substitution of component(s) (i.e., test strip) with other component(s) (i.e., an ionogel containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the test strip of reference Borich with the ionogel of reference Diamond, since the result would have been predictable.
	Further, it is taught by Diamond that an advantage of the ionogel sensor is that it is easy and fast to fabricate since there is no synthetic step required for combination and doesnot suffer from leaching effects known in other pH litmus paper based sensors (Diamond; page 12 lines 21-22 and lines 27-30). 
	Borich does teach where the sensors 146 may be photodiodes, however Borich does not teach where the sensors 146 are disposed between the pad and a support member to which the pad is attached. 
In the analogous art of carbon dioxide sensors, Kane teaches a carbon detection system that uses a colorimetric indicator salt (Kane; abstract). 
	Specifically, Kane teaches a carbon dioxide sensor that is disposed to receive the radiation after an interaction with a sensor component, where the interaction can be transmission or scattering ([0014]). Various block diagrams are shown in Figure 2a-2d, with a light emitting component 130, carbon dioxide sensor component 140, and detector 150 ([0044]). It is stated by [0044] that the detector 150 while shown as being above the carbon dioxide sensor component 140, the detector can also be placed below the carbon dioxide sensor component 140 in the case where the interaction being measured is transmission. 

	Further, examiner notes that the rearrangement of parts of the light receiver (sensors 146 that are photodiodes) from being above the test strip to being placed between the pad and support member to which the pad is attached would not modify the operation of the device, which is to detect a color change in the pad that will correlate with a changing concentration. Therefore the placement of the light receiver is an obvious matter of design choice that would be made by one skilled in the art, see MPEP 2144.04 VI.C. 
	Note: Applicant has claimed a control apparatus and only limitations to the controller/processor itself will have weight and not the steps the controller/processor will perform. For the steps of the controller/processor to have patentable weight, the applicant should include language defining the controller/processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.  
Regarding claim 11, modified Borich teaches the sensing system as claimed in claim 10. Modified Borich further teaches wherein the electronic apparatus (106) includes a display (referred to as display 116) displaying information on a concentration of a substance sensed in the sensor based on the received sensing data (Borich; [0037] and Figure 1).
As stated by [0051] of Borich, it is understood that Figures 20-28 depict screenshots of what could be displayed on display 116. It is understood that this information will be based on 
Regarding claim 12, modified Borich teaches the sensing system as claimed in claim 11. Modified Borich further teaches wherein the display (116) displays at least one of air pollution information or noxious gas information, according to a concentration of a substance sensed by the sensor (102), based on the sensing data (Borich).
As recited by [0003] of Borich, the invention is related to “… a wireless universal diagnostic and monitoring system for solid, liquid, gas, environmental samples… for chemical and bio-chemical assays utilizing a wireless optical device for quantitative data reporting.” 
Further it is understood that the display displaying air pollution information is an intended use of said display, as all displays have the capability to display information.
Regarding claim 14, modified Borich teaches the sensing system as claimed in claim 10. Modified Borich further teaches wherein the electronic apparatus (106) is a smart phone, see supra.
[0037] of Borich states that the control device 106 (electronic apparatus) may be a mobile device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1), and in further view of Kane (US-2013/0323845-A1), Choudhary (Preparation of Indicator Solutions), and Mills (US-5472668-A) as evidence. 
Regarding claim 17, Borich teaches the method of claim 15. Borich does teach a test strip that has a test region with a known illumination pattern for a specific type of assay, but is not specific as to a method for manufacturing such a test strip. 
In the analogous art of sensors with a colorimetric indicator salt of a pH indicator and a lipophilic phosphonium quaternary cation, Kane teaches a method for the production of such a sensor (Kane; abstract). 
Specifically, Kane teaches:		 
adding ionic liquid to the aqueous solution;  
adding a non-polar solvent to the aqueous solution to which ionic liquid is added and stirring the aqueous solution; 
obtaining a solution containing the non-polar solvent and a substance dissolved in the non-polar solvent; and 
drying a pad after immersing the pad in the obtained solution.
[0048] of Kane teaches quaternary phosphonium hydroxide, understood to be an ionic liquid. It is understood that there are phosphonium cations within this solution as evidenced by Mills (Column 3 lines 5-10). [0048] and [0049] of Kane states that to form the carbon dioxide detector, it includes mixing a colorimetric pH indicator and a quaternary phosphonium hydroxide in a solvent, with the solvent being dichloromethane. As stated in paragraph [0054] of the instant Specification, an example of a non-polar solvent is dichloromethane. It is understood that the dichloromethane (non-polar solvent) will have a substance dissolved in it, where the substance is the ionic liquid and colorimetric indicator salt (Kane; [0048], [0049]). As 
Borich is silent with regards to specific pad manufacturing method, therefore, it would have been necessary and thus obvious to look to the prior art for conventional methods. Kane provides this conventional teaching showing that it is known in the art to use the steps as described above. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the test strip from Borich using the method taught by Kane motivated by the expectation of successfully practicing the invention of the sensor of Kane. 
While Kane does teach that there is a colorimetric indicator salt in the solution (Kane; [0048]), Kane does not teach where an aqueous solution of the indicator dye is created where an ionic liquid and solvent are then added. 
However, in the analogous art of preparing indicator dyes Choudhary teaches methods for creating various indicator dye solutions. 
Specifically, Choudhary teaches the preparation of indicator dyes such as bromocresol green, bromothymol blue, cresol red, methyl red and phenol red that includes adding sodium hydroxide, ethanol, and water. It is understood that this process ionizes the indicator, and is an aqueous solution. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the method of preparing the aqueous indicator dye with sodium hydroxide, ethanol, and water of reference Choudhary with the method of then adding the aqueous solution to the ionic liquid and dichloromethane solvent of reference Kane, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 9/20/2021, with respect to the rejection(s) of claim(s) 1, 10, and 15 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borich (US-2016/0103075-A1), Diamond (GB-2468682-A), and Kane (US-2013/0323845-A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796